915 F.2d 1584
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Alvin HITE, Petitioner,v.DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 90-3272.
United States Court of Appeals, Federal Circuit.
Sept. 27, 1990.

Before RICH, Circuit Judge, and SKELTON and BALDWIN, Senior Circuit Judges.
PER CURIAM.


1
The initial decision of the Merit Systems Protection Board (board) dated January 22, 1990, which became final on February 26, 1990, Docket No. DA07529010012, sustained the removal of Alvin Hite as a GS-4 Medical Supply Technician of the Department of Veterans Affairs Medical Center in New Orleans, Louisiana, by the agency for being absent without leave, and for being under the influence of an intoxicant at the work place.  We have considered each of Hite's arguments, but are unpersuaded that any error was committed by the administrative judge (AJ) or the full board.   See Hayes v. Department of the Navy, 727 F.2d 1535 (Fed.Cir.1984).  Accordingly, on the basis of the AJ's opinion, the decision of the board is affirmed.